Gould, Justice.
It seems to me that the decisions in 4 Hill, 136, and 5 Hill, 215, and 1 Denio, 279, are not at all *308at variance with, that in 6 Hill, 240; nor do I see that 2 Kern. 52 alters either of those prior decisions. And while I am confident that this suit would have been well brought in the name of the Board of Commissioners, without the individual names of the members of that board, there can be no pretence that the whole cause of action is not specifically and appropriately alleged as accruing to them as the Board of Commissioners, and to the Board of Commissioners. Under these circumstances, I see no occasion for holding the words, “ Board of Commissioners of,” &c., to be merely “ descriptio personas,” any more than for holding that the individual names are mere surplusage, where the right of action is well set forth, and the proper party plaintiff named as such.
I should affirm the judgment..
Hogbboom and Wright, Justices, concurred.